Case: 21-20064     Document: 00516187025         Page: 1     Date Filed: 02/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-20064                     February 1, 2022
                                                                    Lyle W. Cayce
                                                                         Clerk
   Adams EMS, Incorporated,

                                                           Plaintiff—Appellant,

                                       versus

   Xavier Becerra, Secretary, U.S. Department of Health and Human
   Services,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                             USDC 4:18-CV-1443


   Before Jones, Haynes, and Costa, Circuit Judges.
   Per Curiam:*
          The Department of Health and Human Services sought to recoup a
   $413,035 overpayment to Medicare provider Adams EMS. Adams, believing
   the government’s overpayment determination was based on improper
   sampling and extrapolation methods, contested the recoupment effort


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20064      Document: 00516187025           Page: 2    Date Filed: 02/01/2022




                                     No. 21-20064


   through two levels of administrative review. That review reduced the
   overpayment amount to $401,661.               Adams continued to appeal
   administratively and received a live hearing before an Administrative Law
   Judge. Because of a large administrative backlog, the ALJ has not yet ruled
   on Adams’s appeal.
          Adams asserts that HHS violated its due process rights by seeking to
   recoup the disputed funds without the benefit of the ALJ’s decision. We
   have already held that the first two levels of administrative review generally
   provide the “meaningful opportunities to be heard” that the Due Process
   Clause requires. Sahara Health Care, Inc. v. Azar, 975 F.3d 523, 530 (5th Cir.
   2020). Absent a showing that “steps one and two, standing alone, fail to
   satisfy the constitutional requirement,” Adams is not entitled to additional
   predeprivation process. See id. at 531. To Adams, the value of an ALJ hearing
   is the opportunity to present the live testimony of a statistical expert. Indeed,
   “[t]he benefit of an in-person hearing during the third step of review is to
   allow the decisionmaker to make credibility determinations.” Family Rehab.,
   Inc. v. Becerra, 16 F.4th 1202, 1204 (5th Cir 2021). But given that the dispute
   here is only about extrapolation methods (Adams does not dispute that the
   reviewed claims were all overpayments), credibility is not at issue. Med-Cert
   Home Care, L.L.C. v. Becerra, 19 F.4th 828, 830 (5th Cir. 2021) (holding that
   a live hearing was not required when provider sought a predeprivation ALJ
   hearing to present expert witnesses because the case did not turn on witness
   credibility). Adams’s due process argument is foreclosed.
          Also foreclosed is Adams’s argument that the agency lacked statutory
   authority to recoup the contested overpayment. See Sahara Health, 975 F.3d
   at 533–34.
          We thus AFFIRM.




                                          2